NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by email at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court’s home
page is: https://www.courts.nh.gov/our-courts/supreme-court

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________

Hillsborough-northern judicial district
No. 2020-0204


                       THE STATE OF NEW HAMPSHIRE

                                          v.

                                   ROGER ROY

                          Argued: October 14, 2021
                      Opinion Issued: November 16, 2021

      John M. Formella, attorney general (Elizabeth Velez, attorney, on the
brief, and Weston R. Sager, assistant attorney general, orally), for the State.


      Thomas Barnard, senior assistant appellate defender, of Concord, on the
brief and orally, for the defendant.

       HICKS, J. The defendant, Roger Roy, appeals his convictions on one
count of felony domestic violence–criminal threatening with a deadly weapon,
see RSA 631:2-b, I(e) (2016), and four counts of misdemeanor domestic
violence–simple assault, see RSA 631:2-b, I(a) (2016), following a jury trial in
Superior Court (Nicolosi, J.). On appeal, the defendant argues that the
evidence was insufficient to convict him of felony domestic violence, and that
the trial court erred by precluding him from questioning the victim about
sexually explicit text messages and by redacting the sexually explicit content
from the messages before publishing them to the jury. We affirm.
I. Sufficiency of the Evidence

       When considering a challenge to the sufficiency of the evidence, we
objectively review the record to determine whether any rational trier of fact
could have found the essential elements of the crime beyond a reasonable
doubt, considering all the evidence and all reasonable inferences therefrom in
the light most favorable to the State. State v. Saintil-Brown, 172 N.H. 110, 117
(2019). The trier of fact may draw reasonable inferences from facts proved as
well as from facts found as the result of other inferences, provided they can be
reasonably drawn. Id. We examine each evidentiary item in the context of all
the evidence, and not in isolation. Id. Because a challenge to the sufficiency of
the evidence raises a claim of legal error, our standard of review is de novo. Id.

      To convict the defendant on the felony domestic violence charge, the jury
was instructed that it had to find, beyond a reasonable doubt, that: (1) he
“threatened to use a deadly weapon against another”; (2) when he made the
threat, “he did so with the purpose to terrorize the other person”; and (3) he
and the other person were “intimate partners.” See RSA 631:2-b, I(e). The trial
court informed the jury that a “deadly weapon includes a firearm.” See RSA
631:2-b, II (2016) (providing that domestic violence is a misdemeanor unless
“the person uses or threatens to use a deadly weapon as defined in RSA
625:11, V, in the commission of an offense, in which case it is a class B
felony”); RSA 625:11, V (2016) (defining “deadly weapon”).

       On appeal, the defendant argues that the evidence was insufficient to
prove, beyond a reasonable doubt, that he threatened to use a deadly weapon
against the victim. Although he acknowledges that a threat can be implicit, the
defendant contends that the evidence “was simply too equivocal to constitute
proof, beyond a reasonable doubt, that [he] threatened to use a deadly
weapon.” We disagree.

       The evidence and all reasonable inferences, viewed in the light most
favorable to the State, are as follows. The defendant and the victim began a
romantic relationship in late 2018, which ended in the spring of 2019. On or
about July 13, 2019, the defendant contacted the victim to apologize for his
prior conduct. That day, the victim picked up the defendant and his friend at a
local gas station and took them to the apartment in which she was staying.
Later that evening, the victim and the defendant drove his friend home,
returned to the victim’s apartment, and had consensual sex.

       The next morning, the defendant became angry when the victim
answered a call from a friend. That evening in the victim’s bedroom, they
began to argue about the phone call, and the defendant punched and slapped
the victim’s face and spat on her. At one point, after the defendant had




                                        2
“slammed [the victim] on the ground,” the victim’s roommate knocked on the
victim’s bedroom door. The defendant told the victim that if she opened the
door, he would kill her.

       The next day, the victim’s mother arrived at the victim’s apartment to
retrieve the victim’s electronic benefits card. She knocked on the victim’s
bedroom door for several minutes, but the victim did not open the door. The
defendant held his hand over the victim’s mouth and told her to be quiet and
not to open the door. The victim, feeling frightened, opened the door just wide
enough to stick her hand out, tossed the card, and closed the door. When she
stood up as if to leave, the defendant shoved her back down and punched her.
He told her that he would kill her if she tried to get out of the room or if she
screamed or yelled.

       The victim knew that the defendant “used to always carry a gun on him,”
though she never saw it during this encounter. Even though she did not see a
gun, the victim believed that the defendant had one on him because “he kept
acting like he had one” by “grabbing his . . . waistband . . . every time . . . [she]
tried to get up.” At some point during the encounter, he told her that he had a
gun.

       We hold that this evidence was sufficient to prove, beyond a reasonable
doubt, that the defendant threatened to use a deadly weapon (here, a gun)
against the victim. From this evidence, the jury could reasonably infer that,
although the victim never saw a gun, the defendant had one on his person.
The victim testified that the defendant “used to always carry a gun” with him
and that he acted as if he had one by grabbing his waistband whenever she
tried to get up. She also testified that the defendant told her that he had a
gun. From the evidence, the jury could also reasonably infer that when the
defendant threatened to kill the victim, he intended to do so by using the gun
he admitted to having with him, and that she knew he “used to always” carry
on him. Accordingly, the evidence and all reasonable inferences therefrom
viewed in the light most favorable to the State, were sufficient to establish,
beyond a reasonable doubt, that the defendant impliedly threatened to use a
gun against the victim.

      The defendant contends that the evidence was insufficient to convict him
on the felony domestic violence charge because there was no evidence that he
actually used a deadly weapon to threaten the victim. He asserts that, without
such evidence, he could not have been convicted of felony criminal threatening
with a deadly weapon, see RSA 631:4, I(d), II(a)(2) (2016), and reasons that,
because the legislature intended that crime to be identical to the domestic
violence version of the crime, see RSA 631:2-b, I(e), II, he also could not be
convicted of felony domestic violence-criminal threatening with a deadly
weapon. The defendant asserts that the State is “legislatively estopped” from



                                          3
arguing otherwise because, when the legislation that created RSA 631:2-b was
proposed, the Executive Branch represented to the legislature that the bill
would not create any new crime. He also argues that because RSA 631:2-b, I(c)
and II(a)(2) are ambiguous, we must use legislative history to construe them
and apply the rule of lenity.

       Addressing the defendant’s arguments requires that we interpret the
pertinent statutes. The interpretation of a statute raises a question of law,
which we review de novo. See State v. Pinault, 168 N.H. 28, 31 (2015). We
construe provisions of the Criminal Code according to the fair import of their
terms and to promote justice. Id.; see RSA 625:3 (2016). We first look to the
language of the statute itself, and, if possible, construe that language according
to its plain and ordinary meaning. Pinault, 168 N.H. at 31. We interpret
legislative intent from the statute as written and will not consider what the
legislature might have said or add language that the legislature did not see fit
to include. Id. Only when the statutory language is ambiguous do we look to
legislative history to aid in our interpretation. State v. Eldridge, 173 N.H. 61,
67 (2020).

       The legislature used different language for felony domestic violence-
criminal threatening with a deadly weapon than it used for felony criminal
threatening with a deadly weapon. A person is guilty of felony domestic
violence-criminal threatening with a deadly weapon if he or she “[t]hreatens to
use a deadly weapon against” a family or household member or intimate
partner “for the purpose to terrorize that person.” RSA 631:2-b, I(e); see RSA
631:2-b, II (providing that “[d]omestic violence is a class A misdemeanor unless
the person uses or threatens to use a deadly weapon . . . in the commission of
an offense, in which case it is a class B felony”). By contrast, a person is guilty
of felony criminal threatening with a deadly weapon when he or she “threatens
to commit any crime against the person of another with a purpose to terrorize
any person,” RSA 631:4, I(d), and the person “[u]ses a deadly weapon,” RSA
631:4, II(a)(2) (providing that criminal threatening is a class B felony if the
person “[u]ses a deadly weapon . . . in the violation of the provisions of
subparagraph I(a), I(b), I(c), or I(d)”).

      When “the legislature uses different language in related statutes, we
assume that the legislature intended something different.” State v. Bobola, 168
N.H. 771, 777 (2016) (quotation omitted). According to the plain language of
the pertinent statutes, felony domestic violence-criminal threatening with a
deadly weapon requires only a threat to use a deadly weapon, whereas felony
criminal threatening with a deadly weapon requires actual use of a deadly
weapon.

      We will not use legislative history to vary the plain meaning of these
statutes. See Welsh v. W.J. Dillner Transfer Co., 91 F. Supp. 685, 688 (W.D.



                                         4
Pa. 1950) (When statutory language is “plain and concise and the meaning is
clear,” a court should not vary that meaning “by resort to reports of [legislative]
committees or other familiar aids to statutory construction.”). Moreover, we
decline the defendant’s invitation to adopt a “legislative estoppel” doctrine.
Because we conclude that the statutes at issue are plain and unambiguous,
the rule of lenity does not apply. See State v. Lukas, 164 N.H. 693, 696 (2013).
Accordingly, we reject the defendant’s assertion that he could not be convicted
on the felony domestic violence charge unless the State proved, beyond a
reasonable doubt, that he actually used a deadly weapon to threaten the
victim.

II. Admissibility of Sexually Explicit Text Messages

       We turn next to the defendant’s assertion that the trial court erred when
it precluded him from questioning the victim about sexually explicit text
messages and when it redacted the sexually explicit content from them before
publishing them to the jury. The day before the jury trial began, the State filed
a motion to exclude text messages between the defendant and the victim on the
ground that they were irrelevant and that their probative value was
substantially outweighed by the danger of unfair prejudice. Some of the text
messages contained sexually explicit content. The trial court ruled that the
sexual banter between the defendant and the victim was not relevant and was
cumulative of other evidence that the victim was “interest[ed] [in] get[ting] back
in touch with him” and had had consensual sex with him on the first night of
the encounter. The court further ruled that the probative value of the sexually
explicit content was “outweighed by the prejudice.” The court explained, “I
think it’s embarrassing. I think it’s mutual sexual banter. I think it doesn’t
add to the case. I think they had a sexual relationship before. She had sex
with him that night.”

       However, the court allowed defense counsel to question the victim about
the non-sexual content of the text messages to impeach her testimony. The
court also permitted defense counsel to introduce a sexually provocative
photograph and a screenshot of a sexually provocative video that the victim
had texted to the defendant. In addition, the court published the text
messages, with the sexually explicit portions redacted, to the jury. The court
instructed the jury that it could use the redacted text messages only to assess
the victim’s credibility.

      We review challenges to a trial court’s evidentiary rulings under our
unsustainable exercise of discretion standard. State v. Colbath, 171 N.H. 626,
632 (2019). “For the defendant to prevail under this standard, he must
demonstrate that the trial court’s decision was clearly untenable or
unreasonable to the prejudice of his case.” Id. (quotation omitted). “In
applying our unsustainable exercise of discretion standard of review, we



                                        5
determine only whether the record establishes an objective basis sufficient to
sustain the discretionary judgment made.” Id. (quotation omitted). “Our task
is not to determine whether we would have found differently, but is only to
determine whether a reasonable person could have reached the same decision
as the trial court on the basis of the evidence before it.” Id. at 632-33
(quotation omitted).

      On appeal, the defendant first argues that the sexually explicit text
messages were relevant and probative as prior inconsistent statements. For
the purposes of this appeal, we assume without deciding that he is correct.

       The defendant next asserts that the probative value of the sexually
explicit text messages was not substantially outweighed either by the danger of
unfair prejudice or by the danger of needlessly presenting cumulative evidence.
New Hampshire Rule of Evidence 403 allows a trial court to “exclude relevant
evidence if its probative value is substantially outweighed” by the danger of
“unfair prejudice, confusing the issues, misleading the jury, undue delay,
wasting time, or needlessly presenting cumulative evidence.” N.H. R. Ev. 403.

      Here, we conclude that the trial court did not unsustainably exercise its
discretion by ruling that the sexually explicit text messages were inadmissible
because their probative value was substantially outweighed by the danger of
needlessly presenting cumulative evidence. The trial court reasonably
determined that the sexually explicit text messages were cumulative of other
evidence that, even though their romantic relationship had ended months
before, the victim was sexually interested in the defendant in July 2019.
Therefore, we uphold the trial court’s decision that the sexually explicit text
messages were inadmissible.

                                                       Affirmed.

     BASSETT, HANTZ MARCONI, and DONOVAN, JJ., concurred.




                                       6